Filed 9/19/16 P. v. Harden CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B269796

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA101649)
         v.

JORDAN HARDEN

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County, Judith
Levey Meyer, Judge. Appeal dismissed.
         Joy A. Maulitz, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                      ____________________________
       On June 1, 2015, Jordan Harden was charged with four counts of burglary. (Pen.
Code, § 459.) He pleaded no contest to all counts and was sentenced to an aggregate
term of six years in prison, with 229 days of custody credit, and was ordered to pay
restitution and assessments. On October 5, 2015, Harden moved to withdraw his plea,
contending he had been unable to understand the implications of his original plea due to a
sensory processing disorder that he suffered as a result of having been born to a woman
addicted to crack cocaine. Harden further contended he had not been fully apprised by
his attorney of the evidence against him or his possible defenses, and if he had been so
informed he would have elected to go to trial instead of entering a plea.
       The trial court denied Harden’s motion to vacate his plea, and he then filed an
appeal and requested a certificate of probable cause, which was denied.
       We appointed counsel to represent Harden on appeal, and after examination of the
record counsel filed an opening brief raising no issues and asking this court to review the
record independently. (People v. Wende (1979) 25 Cal. 3d 436.) On July 15, 2016, we
sent letters to Harden and appointed counsel, directing counsel to forward the appellate
record to Harden and advising Harden that within 30 days he could personally submit any
contentions or issues that he wished us to consider. We received no response.
       Harden’s no contest plea and failure to obtain a certificate of probable cause limit
the scope of his appeal either to “[g]rounds that arose after entry of the plea and do not
affect the plea’s validity” or to the “denial of a motion to suppress evidence under Penal
Code section 1538.5.” (Cal. Rules of Court, rule 8.304(b); see Pen. Code, § 1237.5
[failure to obtain a certificate of probable cause precludes an appeal from the judgment of
conviction upon a plea of guilty or no contest].) We have examined the entire record and
find no such issue exists. We are therefore satisfied Harden’s attorney complied with her
responsibilities and that no arguable appellate issue exists. (People v. Wende, supra, 25
Cal.3d at p. 441.)




                                              2
                               DISPOSITION
    The appeal is dismissed.
    NOT TO BE PUBLISHED.




                                             CHANEY, J.


WE CONCUR:



          ROTHSCHILD, P. J.



          LUI, J.




                                    3